Title: To Thomas Jefferson from John Shee, 19 October 1807
From: Shee, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Collectors Office Philadelphia 19 October 1807
                        
                        Perceiving in the manifest of the Brig Louisiana from Leghorn; that three small casks of wine have been
                            shipped by Mr. Peter Kuhn of that place, directed to you, you are to make known to me your pleasure respecting them. With
                            the greatest respect
                   I am Sir Your obedient hum Sv
                        
                            Jno. Shee Collector
                        
                    